Decisions      of the   Nebraska Court of Appeals
	                                  STATE v. BOL	931
	                             Cite as 21 Neb. App. 931

juvenile code requires the State to make reasonable efforts to
preserve and reunify families prior to placement of a juvenile
in foster care to prevent or eliminate the need for removing the
juvenile from the juvenile’s home and to make it possible for
a juvenile to safely return to the juvenile’s home. Neb. Rev.
Stat. § 43-283.01 (Cum. Supp. 2012). Reasonable efforts also
come into play when termination of parental rights is sought
under Neb. Rev. Stat. § 43-292(6) (Cum. Supp. 2012). There
is no evidence in the record, and the parents do not argue, that
Laticia was removed from her home, and no motion for termi-
nation of parental rights has been filed. Thus, any discussion
of reasonable efforts under the juvenile code is not warranted
at this time.
                       CONCLUSION
  For the reasons stated above, we find that the juvenile court
properly adjudicated Laticia as a child under § 43-247(3)(a)
because her parents neglected her education.
                                                   Affirmed.



            State    of   Nebraska, appellee, v. Yai D. Bol,
               also known as     Daniel Matit, appellant.
                                   ___ N.W.2d ___

                        Filed April 15, 2014.   No. A-13-319.

 1.	 Convictions: Evidence: Appeal and Error. When reviewing a criminal convic-
     tion for sufficiency of the evidence to sustain the conviction, the relevant ques-
     tion for an appellate court is whether, after viewing the evidence in the light
     most favorable to the prosecution, any rational trier of fact could have found the
     essential elements of the crime beyond a reasonable doubt.
 2.	 Sentences: Appeal and Error. An appellate court will not disturb a sen-
     tence imposed within the statutory limits absent an abuse of discretion by the
     trial court.
 3.	 Judges: Words and Phrases. A judicial abuse of discretion exists only when
     the reasons or rulings of a trial judge are clearly untenable, unfairly depriving
     a litigant of a substantial right and denying a just result in matters submitted
     for disposition.
 4.	 Criminal Law: Police Officers and Sheriffs. A person is guilty of crimi-
     nal impersonation if that person knowingly provides false personal identifying
   Decisions of the Nebraska Court of Appeals
932	21 NEBRASKA APPELLATE REPORTS


      information or a false personal identification document to a court or a law
      enforcement officer.
 5.	 Words and Phrases. Personal identifying information includes names, dates of
      birth, and addresses.
 6.	 ____. “Knowingly” means “willfully” as distinguished from “accidentally or
      involuntarily.” In other words, to commit an act knowingly, a defendant must be
      aware of what he is doing.
  7.	 ____. A personal identification document is defined to include a state identifica-
      tion card.

   Appeal from the District Court for Lancaster County: Paul
D. Merritt, Jr., Judge. Affirmed.
   Dennis R. Keefe, Lancaster County Public Defender, and
Elizabeth Elliott for appellant.
  Jon Bruning, Attorney General, and George R. Love for
appellee.
   Inbody, Chief Judge, and Pirtle and Riedmann, Judges.
   Riedmann, Judge.
                      INTRODUCTION
   Yai D. Bol, also known as Daniel Matit, appeals from his
conviction in the Lancaster County District Court for criminal
impersonation. He alleges that there was insufficient evidence
to support the conviction and that his sentence is excessive.
Finding no merit to Bol’s arguments, we affirm the conviction
and sentence.
                       BACKGROUND
   Bol was questioned by Lincoln police officers on three sepa-
rate occasions. During the third contact, Bol provided personal
identifying information that conflicted with the information
he gave the first two times. On February 12, 2012, Lincoln
police officer Russell Schoenbeck responded to a report of an
automobile accident and found a silver Chevrolet Tahoe “stuck
on a snowbank and a fencepost.” After running the license
plate information, Officer Schoenbeck identified the registered
owner of the vehicle as “Yai Bol.” Officer Schoenbeck then
searched the interior of the vehicle and found a citation to
“Daniel Matit” in the center console.
        Decisions   of the  Nebraska Court of Appeals
	                           STATE v. BOL	933
	                      Cite as 21 Neb. App. 931

   Two individuals approached Officer Schoenbeck at the
scene, and when asked if they knew “Yai Bol” or “Daniel
Matit,” they replied no and left the scene. Officer Schoenbeck
later made contact with one of those individuals again, and at
that time, the man produced a State of Nebraska identifica-
tion card bearing the name “Daniel Matit” and a birthdate of
January 1, 1989. Officer Schoenbeck ran the name “Daniel
Matit” through the system the police use to obtain information
and came up with a purportedly true person named “Daniel
Matit” that was a person different than “Yai Bol.” At trial,
Officer Schoenbeck identified the defendant, Bol, as the man
who provided him with the identification card. The officer
also testified that the photograph of a man marked as exhibit
1 at trial was the man with whom he had contact on February
12, 2012.
   On March 5, 2012, Lincoln police sergeant Benjamin Miller
made contact with the driver of the same Tahoe that was
involved in the February 12 incident. The driver told Sergeant
Miller that his name was “Daniel Matit” and provided a State
of Nebraska identification card bearing that name. Sergeant
Miller completed a police report with the information provided
by the driver, including the name “Daniel Matit”; a birthdate
of January 1, 1989; and an address of 107 West 7th Street in
Grand Island, Nebraska.
   At trial, Sergeant Miller identified the defendant, Bol, as
the driver of the Tahoe with whom he had contact on March
5, 2012. Sergeant Miller also testified that the man depicted
in the photograph marked as exhibit 3 was the driver of
the Tahoe and identified the defendant, Bol, as the man in
the photograph.
   The third occasion upon which the criminal impersonation
charge is based occurred on May 7, 2012. Sergeant Miller
stopped the same Tahoe and made contact with the driver,
who told Sergeant Miller on that occasion that his name was
“Yai Bol”; that his birthdate was January 1, 1986; and that
he resided at 108 West 8th Street in Grand Island. At trial,
Sergeant Miller identified the defendant, Bol, as the driver of
the Tahoe with whom he made contact on May 7. Sergeant
Miller testified that the man depicted in the photograph
   Decisions of the Nebraska Court of Appeals
934	21 NEBRASKA APPELLATE REPORTS



marked as exhibit 5 was the driver of the Tahoe on May 7 and
was the defendant, Bol.
   Sergeant Miller testified that he later attempted to confirm
the driver’s identity, because he knew that the driver was the
same man he had encountered on March 5, 2012, but that the
driver had given him a different name on that date. Sergeant
Miller ran the names “Yai Bol” and “Daniel Matit” through
the police information system, and each search result came up
with an actual person. Sergeant Miller testified that through
his investigation, he determined that the individual’s “real
name” was “Yai Bol.” The manner in which Sergeant Miller
confirmed Bol’s identity was not explained at trial, nor was
Sergeant Miller able to confirm whether there was another per-
son named “Daniel Matit” in Grand Island with a birthdate of
January 1, 1989.
   The State rested after the testimony of the officers, and Bol
presented no evidence. The jury found Bol guilty of criminal
impersonation, a Class IV felony. Bol was sentenced to 1 to
1 year’s imprisonment, with credit for 180 days served. Bol
timely appealed to this court.
                  ASSIGNMENTS OF ERROR
   Bol assigns that the evidence adduced at trial was insuf-
ficient to sustain a conviction for criminal impersonation and
that the sentence imposed by the district court was excessive.
                   STANDARD OF REVIEW
   [1] When reviewing a criminal conviction for sufficiency of
the evidence to sustain the conviction, the relevant question
for an appellate court is whether, after viewing the evidence in
the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime
beyond a reasonable doubt. State v. Roberts, 261 Neb. 403, 623
N.W.2d 298 (2001).
   [2,3] An appellate court will not disturb a sentence imposed
within the statutory limits absent an abuse of discretion by the
trial court. State v. Sidzyik, 281 Neb. 305, 795 N.W.2d 281
(2011). A judicial abuse of discretion exists only when the rea-
sons or rulings of a trial judge are clearly untenable, unfairly
        Decisions   of the  Nebraska Court of Appeals
	                           STATE v. BOL	935
	                      Cite as 21 Neb. App. 931

depriving a litigant of a substantial right and denying a just
result in matters submitted for disposition. State v. Parminter,
283 Neb. 754, 811 N.W.2d 694 (2012).
                           ANALYSIS
   Before addressing Bol’s assignments of error, we digress
to provide background on the criminalization of providing
false information to law enforcement. In 1977, the Nebraska
Legislature enacted a law that criminalized false reporting. See
Neb. Rev. Stat. § 28-907 (Reissue 2008). This statute identified
false reporting as “[f]urnish[ing] material information he or she
knows to be false to any peace officer or other official with the
intent to instigate an investigation of an alleged criminal mat-
ter or to impede the investigation of an actual criminal matter.”
§ 28-907(1)(a). Under this statute, false reporting is a Class I
misdemeanor. See § 28-907(2)(a).
   In 2009, the Nebraska Legislature enacted 2009 Neb. Laws,
L.B. 155. According to the Introducer’s Statement of Intent,
the purpose of the bill was to protect the public from orga-
nized crime, widespread theft schemes, and identity theft. See
Judiciary Committee, 101st Leg., 1st Sess. (Jan. 9, 2009). The
bill amended the crime of criminal impersonation and defined
it as “[k]nowingly provid[ing] false personal identifying infor-
mation or a false personal identification document to a court
or a law enforcement officer.” Neb. Rev. Stat. § 28-638(1)(c)
(Cum. Supp. 2012). Under § 28-638(2)(e), criminal imperson-
ation is a Class IV felony. Because the bill became law effec-
tive on August 30, 2009, there is currently no published case
law addressing the subsection of the criminal impersonation
statute at issue here.
Sufficiency of Evidence.
   Bol alleges that the evidence was insufficient to sustain
his conviction. He claims that the State failed to prove
beyond a reasonable doubt that he knowingly provided false
personal identifying information or documents to a police
officer, because the State failed to prove that the information
provided by Bol was not truthful. Bol contends that merely
providing “different” information to police officers does not
   Decisions of the Nebraska Court of Appeals
936	21 NEBRASKA APPELLATE REPORTS



equate to providing “false” information. Brief for appellant
at 11.
   [4-6] A person is guilty of criminal impersonation if that
person “[k]nowingly provides false personal identifying
information or a false personal identification document to a
court or a law enforcement officer.” § 28-638(1)(c). Personal
identifying information includes names, dates of birth, and
addresses. Neb. Rev. Stat. § 28-636(2) (Cum. Supp. 2012).
The word “knowingly” is not defined under this statute, but
the Nebraska Supreme Court has noted that its meaning in a
criminal statute varies in the context and commonly imports
a perception of facts requisite to make up crime. See R. D.
Lowrance, Inc. v. Peterson, 185 Neb. 679, 178 N.W.2d 277
(1970). In State v. Lotter, 255 Neb. 456, 523, 586 N.W.2d
591, 636 (1998), the Nebraska Supreme Court synonymized
“‘“knowingly”’” with “‘“willfully”’” and distinguished it
from “‘accidentally or involuntarily.’” The court stated that
“to commit an act knowingly, the defendant must be aware of
what he is doing.” Id.
   According to the evidence presented at trial, on sepa-
rate occasions, Bol provided police officers with two names
(“Daniel Matit” and “Yai Bol”); two dates of birth (January 1,
1986, and January 1, 1989); and two addresses (107 West 7th
Street and 108 West 8th Street). Bol argues that the State never
proved his “real name,” that the dates of birth were off by only
one number, and that he could have moved in the 3-month
time period between his contacts with police.
   Although all of these arguments are plausible, there is suf-
ficient evidence that a rational jury could have found that
Bol provided information to police officers that he knew was
false. During Bol’s initial encounter with Officer Schoenbeck
on February 12, 2012, he denied that he knew either “Daniel
Matit” or “Yai Bol,” when in fact, he had used both names
in the past. In addition, while it is possible for a person to
have two names or two addresses, he cannot have two dates
of birth. Thus, the jury could have found that by provid-
ing two different dates of birth, Bol knowingly provided
false information.
        Decisions   of the  Nebraska Court of Appeals
	                           STATE v. BOL	937
	                      Cite as 21 Neb. App. 931

   [7] Bol further claims that the State failed to adduce any
evidence of any other person by the name “Yai Bol” or “Daniel
Matit” and that therefore, the State’s evidence was insufficient.
We note that in order to be guilty of criminal impersonation,
a person must knowingly provide either false personal iden-
tifying information or a false personal identification docu-
ment to a law enforcement officer. A “[p]ersonal identification
document” is defined to include a “state identification card.”
§ 28-636(1). Given the testimony of Officer Shoenbeck that
the defendant’s “real name” was “Yai Bol,” and given Bol’s
presentation of the state identification card bearing the name
“Daniel Matit” and the birthdate of “January 1, 1989,” there
was sufficient evidence for a jury to convict Bol of criminal
impersonation under this prong of the statute.

Excessive Sentence.
   Bol claims the sentence imposed by the district court is
excessive. Criminal impersonation under § 28-638(1)(c) is
a Class IV felony, punishable by a maximum of 5 years’
imprisonment, a $10,000 fine, or both. See, Neb. Rev. Stat.
§ 28-105(1) (Cum. Supp. 2012); § 28-638(2)(e). Bol was
sentenced to 1 to 1 year’s imprisonment, with credit for 180
days served, and thus, the sentence imposed is within the statu-
tory limits.
   At the time Bol was sentenced on the criminal imperson-
ation conviction, he was also sentenced for two other cases,
which included convictions for fourth-offense driving under
the influence (DUI) with refusal of a chemical test, driving
during revocation, and third-offense aggravated DUI. Bol has
a lengthy criminal history, including convictions for numerous
DUI offenses and driving during suspension or revocation, bur-
glary, providing false information to a police officer, making a
false statement to a police officer, cocaine possession, issuing
a bad check, criminal mischief, theft by unlawful taking, and
domestic assault.
   Bol was placed on probation for DUI in Vermont in 2005
but violated his probation. In 2009, he was placed on proba-
tion again in Vermont for possession of cocaine. Whether he
   Decisions of the Nebraska Court of Appeals
938	21 NEBRASKA APPELLATE REPORTS



successfully completed this probation term is unknown. He
was placed on 6 months’ probation in Nebraska in June 2011
for DUI and refusal to submit to a chemical test. The presen-
tence investigation report indicates that it is not known whether
Bol successfully completed this probation term, but he was
convicted of driving without a license in August 2011, criminal
mischief and theft by unlawful taking in November 2011, and
third-offense DUI in December 2011.
   At sentencing in this case, the district court took into con-
sideration the nature and circumstances of the crimes and the
history, character, and condition of Bol. Based on those factors,
the court found that imprisonment was necessary for protection
of the public, because of the substantial risk that based upon
his history, Bol would engage in additional criminal conduct
during any period of probation, and because a lesser sentence
would depreciate the seriousness of the crimes and promote
disrespect for the law. Based on the foregoing, we cannot find
that the sentence was an abuse of discretion.
   We note that Bol’s actions could have subjected him to pros-
ecution for false reporting under § 28-907, which, as a Class I
misdemeanor, would have carried the potential for a lesser sen-
tence. However, the enactment of §§ 28-636 and 28-638 allows
the State to charge Bol with the crime of criminal imperson-
ation, and under the facts of this case, we find no error in the
State doing so.
                         CONCLUSION
   We conclude the evidence was sufficient to support a con-
viction for criminal impersonation, because a rational jury
could have found that Bol knowingly provided false informa-
tion to police officers. In addition, we find that the sentence
imposed was not excessive. We therefore affirm.
                                                    Affirmed.